Citation Nr: 0904647	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  00-137 49	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a separate compensable evaluation for 
neurological manifestations of a service-connected low back 
strain with degenerative disc disease (rated as 60 percent 
disabling), to include radiculopathy of the lower 
extremities, from September 25, 2003 to the present.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1956 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In September 2001, the Board remanded the case to the RO for 
additional development.  In January 2004, the RO increased 
the rating for the veteran's lumbar strain from 10 percent to 
20 percent, effective from September 26, 2003.  In an April 
2005 decision, the Board granted a 40 percent rating for the 
veteran's low back disability effective from the date of 
receipt of his increased rating claim, March 1, 1997, to 
September 25, 2003 and remanded the issue of a rating in 
excess of 40 percent for the veteran's low back disability 
after September 25, 2003.  In the remand, the Board also 
noted that the medical evidence of record raised a claim of 
secondary service connection for degenerative disc disease of 
the lumbar spine with severe right fifth lumbar radiculopathy 
and a functional right foot drop and that claim was 
inextricably intertwined with the increased rating issue on 
remand.  The RO was requested to further develop and 
adjudicate the raised claim.  

Following the development and adjudication ordered by the 
April 2005 remand, the case was returned to the Board.  In a 
November 2006 decision, the Board granted service connection 
for degenerative disc disease of the lumbar spine, secondary 
to service-connected lumbosacral strain and remanded the 
issue of a rating in excess of 40 percent for a lumbosacral 
strain after September 25, 2003; the Board found that another 
examination was necessary to determine the severity of the 
veteran's service-connected low back strain and degenerative 
disc disease of the lumbar spine.  In June 2007, the RO 
increased the rating for the veteran's low back disability 
from 40 percent to 60 percent, effective September 25, 2003.  

In a March 2008 decision, the Board determined that the 
veteran's low back disability, to include degenerative disc 
disease, did not warrant a rating in excess of 60 percent 
from September 25, 2003 to the present.  It did, however, 
remand the issue of whether a separate compensable rating was 
warranted based on neurological manifestations of the 
veteran's degenerative disc disease for an examination and a 
medical opinion.  Pursuant to this latter remand, the veteran 
was afforded another VA examination but as explained below, 
the opinion is not adequate.  Thus, a remand for an addendum 
opinion is necessary.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected low back strain with 
degenerative disc disease is rated 60 percent.  The question 
that remains before the Board is whether a separate 
compensable rating is warranted for neurological 
manifestations of his disc disease.  The rating criteria that 
are currently state that in addition to a rating for 
orthopedic impairment, the evaluating entity should assess 
any associated objective neurological abnormalities 
separately, which in this case may include radiculopathy if 
still present.  See Note (1) after 38 C.F.R. § 4.71, 
Diagnostic Code 5243 (pertaining to intervertebral disc 
disease); see also, e.g., 38 C.F.R. § 4.124, Diagnostic Code 
8520.  

Pursuant to the Board's March 2008 remand, the veteran was 
afforded a neurological examination.  The claims file was 
sent to a neurologist, who in an October 2008 opinion stated 
that there had been a "fairly clear right L5 radiculopathy 
in the past;" but, that this condition was "now 
overshadowed by the progression of peripheral neuropathy."  
The peripheral neuropathy was found to be "more consistent 
with diabetes than with [the veteran's] past history of 
paraspinal muscle strain."  Service connection is not in 
effect for diabetes.  In addition to this opinion, a nurse 
practitioner (NP) also examined the veteran in October 2008; 
which resulted in a diagnosis of lumbar radiculopathy with 
right foot drop due to service-connected degenerative disc 
disease.  The NP deferred to the neurology examination in her 
comments, and the RO assessed the neurologist's opinion as 
the principal reason for the denial of a separate compensable 
rating.  Implicit in this decision was that the neurologist's 
opinion was more probative than that of the NP.  

The Board notes that there are significant neurological 
deficits in both of the lower extremities, to include a loss 
of sensation and absent knee and ankle reflexes.  At issue is 
whether these manifestations are due to the service-connected 
degenerative disc disease of the lumbar spine versus non-
service connected diabetes mellitus.  Aside from the fact 
that the two recently obtained opinions are conflicting, as 
correctly noted by the veteran's representative, the 
neurologist's opinion addressed the question of whether the 
veteran had neurological impairment due to his lumbosacral 
strain; he did not, however, address the issue of whether 
there was such impairment due to degenerative disc disease, 
which is part of the service-connected low back disorder.  As 
noted above, the NP who examined the veteran did find lumbar 
radiculopathy secondary to the veteran's degenerative disc 
disease.   

While the neurology examination of October 2008 was thorough 
regarding potential neurological manifestations of a lumbar 
strain, the Board determines that this physician should 
provide an addendum which specifically addresses the question 
of whether the veteran has any neurological impairment due to 
or associated with his degenerative disc disease.  The 
assessment of the nurse practitioner should be discussed in 
the neurologist's addendum, and if possible, the examiner 
should distinguish any symptoms or functional impairment due 
to the veteran's service-connected degenerative disc disease 
(e.g., right L5 radiculopathy) from any manifestations of his 
nonservice-connected diabetes mellitus that may be present 
(i.e., diabetic peripheral neuropathy).  See Waddell v. 
Brown, 5 Vet. App. 454 (1993).  See also Mittleider v. West, 
11 Vet. App. 181 (1998), wherein the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disability (here degenerative disc disease 
of the lumbar spine) from any other diagnosed nonservice-
connected disorder, VA must consider all symptoms in the 
adjudication of the claim.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Send the veteran's claims folder to 
the neurologist who performed the October 
2008 examination, if available, for an 
addendum opinion.  The examiner must be 
requested to answer the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any neurological 
manifestation in either lower 
extremity, to radiculopathy and a 
right foot drop, are manifestations 
of service-connected degenerative 
disc disease, or alternatively, are 
due to or associated with 
nonservice-connected diabetes 
mellitus or another nonservice-
connected disease.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

In addressing the above issues, the 
examiner is requested to explain the 
medical rationale for any conclusions and 
discuss any relevant service and post- 
service treatment records.
 

The examiner should also address the 
October 2008 nurse practitioner's comments 
regarding radiculopathy associated with 
degenerative disc disease; distinguish, to 
the extent that is possible, symptoms and 
signs due to radiculopathy from any 
impairment due to diabetic neuropathy that 
may be present; and determine the severity 
of any neurological manifestations that 
may be associated with the veteran's disc 
disease (e.g., slight, moderate, severe 
radiculopathy).  

2.  Following the directed development, 
the RO should review the case and re-
adjudicate the claim.  If the claim is not 
granted to the veteran's satisfaction, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




